Citation Nr: 0702472	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-19 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral foot 
fungus.

4.  Entitlement to service connection for grease fever.

5.  Entitlement to service connection for residuals of burns 
to the hands and face.

6.  Entitlement to service connection for a right shoulder 
disability.

7.  Entitlement to service connection for a bilateral knee 
disability.

8.  Entitlement to service connection for a bilateral leg 
muscle disability.

9.  Entitlement to service connection for a lung disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from February 1945 to December 
1946.

The veteran's appeal as to the issues listed above arose from 
a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in
Waco, Texas, which denied the veteran's claims for service 
connection for bilateral hearing loss, tinnitus, bilateral 
foot fungus, grease fever, residuals of burns to the hands 
and face, a right shoulder disability, a bilateral knee 
disability, a bilateral leg muscle disability, and a lung 
disability.

In a December 2002 rating decision, the RO granted 
nonservice-connected pension.  In a letter, dated in August 
2005, the veteran's representative raised the issue of "an 
increased evaluation for non-service connected pension."  
This issue is referred to the RO for appropriate action.

The case was previously before the Board in May 2005, when it 
was remanded for additional development.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  





FINDING OF FACT

The veteran does not have bilateral hearing loss, tinnitus, 
bilateral foot fungus, grease fever, residuals of burns to 
the hands and face, a right shoulder disability, a bilateral 
knee disability, a bilateral leg muscle disability, or a lung 
disability, as the result of disease or injury that was 
present during his active military service.


CONCLUSION OF LAW

Bilateral hearing loss, tinnitus, bilateral foot fungus, 
grease fever, residuals of burns to the hands and face, a 
right shoulder disability, a bilateral knee disability, a 
bilateral leg muscle disability, and a lung disability, were 
not incurred in or aggravated by the veteran's active 
military service, nor may sensorineural hearing loss, or 
arthritis of the knees or right shoulder, be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.316 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran argues that service connection is warranted for 
bilateral hearing loss, tinnitus, bilateral foot fungus, 
grease fever, residuals of burns to the hands and face, a 
right shoulder disability, a bilateral knee disability, a 
bilateral leg muscle disability, and a lung disability.  He 
has stated that he injured his right shoulder when he jumped 
from a truck that was loaded with gunpowder, and that he 
sustained burns to his right hand.  He further stated that he 
injured his knees while loading aboard a ship to go from the 
Philippines to Japan, at which time he fell into a landing 
craft.  See VA examination report, dated in August 2005.  
Other assertions are contained within the discussions of VA 
examination reports, infra.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis, and an organic 
disease of the nervous system, such as a sensorineural 
hearing loss, when they are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2006).

In addition, under the governing regulation pertaining to 
exposure to mustard gas, presumptive service connection is 
warranted if the veteran has experienced: (1) Full body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
certain specified conditions.  38 C.F.R. § 3.316. (It is 
noted that chronic bronchitis, asthma, or emphysema, and 
chronic obstructive pulmonary disease, are among the 
conditions that are associated with full body exposure to 
sulfur mustard.)

The veteran's discharge indicates that he did not receive any 
wounds in action.  The veteran's service medical reports 
consist of an undated separation examination report, which 
indicates that his skin, feet, musculoskeletal system, lungs, 
and endocrine system, were all clinically evaluated as 
normal.  The report indicates that a chest X-ray was 
negative, that there were no ear abnormalities, and that 
there was no neurological diagnosis.  A whispered voice 
hearing test was 15/15, bilaterally.  The report further 
indicates that the veteran did not have a wound, injury or 
disease that resulted in disability, or that was incurred in 
the line of duty.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1952 and 2005.  This 
evidence shows that in June 1952, the veteran was treated for 
complaints of a headache, and dizziness.  A chest X-ray was 
negative.  The diagnosis was FUO (fever of undetermined 
origin).  

There is no medical evidence dated between 1952 and 2002.  VA 
progress notes, dated between 2002 and 2005, show that the 
veteran was noted to have complaints that included hip pain, 
knee pain, and to be qualified for use of home oxygen.  The 
assessments included COPD (chronic obstructive pulmonary 
disease), CHF (congestive heart failure), right shoulder 
pain, knee pain, and DJD (degenerative joint disease).  

A report from S. M. Rahman, M.D., dated in July 2003, 
contains diagnoses of COPD, CHF, and knee pain, and notes a 
history that included DJD.  This report indicates that the 
veteran used a walker and a wheelchair on the premises, and 
that he also used a scooter.  The report notes a limited 
range of motion in the right shoulder and arm, and the 
bilateral hips, knees, and ankles.  

A VA audiological examination report, dated in July 2005, 
shows that the veteran had bilateral hearing loss, as defined 
at 38 C.F.R. § 3.385.  The report contains diagnoses of 
bilateral mild to severe sensorineural hearing loss, and 
bilateral constant tinnitus.  The examiner indicated that the 
veteran's current hearing loss and tinnitus were age-related 
(presbycusis), however, the examiner indicated that a formal 
opinion would be deferred until the veteran's C-file could be 
reviewed. 

A VA pulmonary function test report, dated in July 2005, 
contains an interpretation noting an obstructive pattern, 
moderate impairment, "cannot rule out concomitant 
restriction or air-trapping," a significant bronchodilator 
response, and that diffusion was within normal limits.  

A VA joints examination report, dated in August 2005, 
indicates that the veteran was found to have degenerative 
joint disease of the knees, and the right shoulder, as well 
as a probable tear of the rotator cuff, and a "bilateral leg 
muscle disability" described as "cramping in his calves."  
However on examination,  there was no definite abnormality of 
the calf muscles.  

A VA examination report, dated in August 2005, shows that the 
veteran reported a history of "grease fever" in 1949, at 
which time he had neck muscle and low back muscle symptoms.  
He stated that "undulant fever" was suspected, and that he 
underwent a spinal tap, and was given some type of shot that 
"cleared out all the grease from his blood vessels" with no 
subsequent problems.  He further reported the following: he 
had a history of foot fungus while in the Philippines with 
treatment with creams, and no current foot fungus, although 
he continued to use cream medication daily; he burned his 
right hand and the right side of his face in Japan in 1944; 
he was treated with creams and his burns cleared up within 
eight weeks; he had no complaints with the skin of his right 
hand or his face, although his right hand occasionally got 
stiff; he had bilateral leg muscle sprains when boarding a 
ship; he was given light duty and the muscle sprains cleared 
up; he smoked one pack of cigarettes per day in the military, 
with usage increasing to three packs per day; he has not 
smoked since 1984; he had some trouble breathing while in 
service; he was exposed to Lucite gas and mustard gas during 
service; he has a history of hospitalizations for bronchitis 
and pneumonia; he uses an albuterol inhaler.  On examination, 
there was no disfigurement, no discoloration, and no visible 
scar of the right hand or face.  The bilateral leg muscles 
had no atrophy, muscle spasm, or tenderness.  There was no 
visible fungus present.  The relevant diagnoses were severe 
COPD requiring oxygen for the last two years, CHF, 
degenerative joint disease, "burns to the right hands and 
right side of the face, no residuals," "bilateral leg 
muscle sprains, no residuals," and "grease fever, unknown 
what this is and no literature on it."  

The Board has determined that the claims must be denied.  The 
Board initially notes that there is no evidence of treatment 
for any of the claimed conditions during service, and none of 
the claimed conditions are noted on the veteran's separation 
examination report.  Therefore, the claimed conditions are 
not shown during service.  38 C.F.R. § 3.303.  

In addition, with regard to the claims for bilateral foot 
fungus, grease fever, and residuals of burns to the hands and 
face, under 38 U.S.C.A. § 1110, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  In this case, 
the claims file does not contain any competent evidence to 
show that he currently has these conditions.  In this regard, 
the August 2005 VA examination report, when read in context, 
does not show that he has any objective findings related to 
the claimed conditions.  The examiner concluded that there 
were no residuals of burns to the hand and face and no 
current skin fungus.  As for the claim for "grease fever," 
although the veteran was treated for a fever of undetermined 
origin in 1952, this was about five years after separation 
from service, and there is no competent evidence of current 
residuals, or of a nexus to service.  

With regard to the claims for bilateral hearing loss, 
tinnitus, a right shoulder disability, a bilateral knee 
disability, leg muscle disability, and a lung disability, the 
earliest medical evidence of any of these conditions is dated 
in 2002.  This is approximately 55 years after separation 
from service.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   
Furthermore, there is no competent evidence to show that any 
of the claimed conditions are related to his service.  In the 
August 2005 VA examination report, the examiner concluded 
that the veteran's degenerative joint disease of the knees, 
right shoulder disorder, and bilateral leg muscle disability 
were not due to injuries during service.  The examiner noted 
that the veteran had a history of working as an auto mechanic 
until about 1990, and that his employment involved a lot of 
strenuous postures.  The examiner also noted that the veteran 
was 78 years old at the time of the examination, and that his 
age group frequently had degenerative joint disease and 
rotator cuff tendinopathy.   There is no competent evidence 
to show that the veteran had sensorineural hearing loss, or 
arthritis of the knees or right shoulder, that was manifest 
to a compensable degree within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  

With regard to the possibility of service connection for COPD 
on a presumptive basis, the only assertion of exposure is 
found in an August 2005 VA examination report, which notes a 
vague claim of exposure to "Lucite gas and mustard gasses in 
the military," with no other details provided.  The 
veteran's discharge indicates that his military occupation 
specialty was truck driver.  The veteran is shown to have a 
long history of heavy smoking, with use noted to be as heavy 
as three packs per day.  There are no medical or other 
records to corroborate the veteran's allegation of gas 
exposure in service, and service medical records do not 
reflect that the veteran received any treatment for exposure 
to any type of gas.  The earliest evidence of COPD is dated 
in 2002, about 55 years after separation from service, and 
there is no competent evidence of a nexus between COPD and 
exposure to any type of gas.  See Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  The Board therefore concludes that a 
preponderance of the evidence is against a finding that the 
veteran was subjected to full-body exposure to mustard gas 
during service, and that presumptive entitlement to service 
connection for COPD is not warranted.  38 C.F.R. § 3.316.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has bilateral 
hearing loss, tinnitus, bilateral foot fungus, grease fever, 
residuals of burns to the hands and face, a right shoulder 
disability, a bilateral knee disability, a bilateral leg 
muscle disability, and a lung disability, that should be 
service connected.  His statements are not competent evidence 
of a diagnosis, nor are they competent evidence of a nexus 
between the claimed conditions and the veteran's service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

The Board further notes that the veteran has claimed burns 
from gunpowder burns in Japan in 1944 (his service began in 
February 1945), but that he has not explicitly claimed that 
he participated in combat.  To the extent that he may have 
intended to claim participation in combat, the record 
currently does not contain conclusive evidence showing that 
he received commendations or awards that warrant the 
conclusion that he participated in combat.  See VAOPGCPREC 
12-99 at 12, 65 Fed. Reg. 6256-6258 (2000).  In any event, 
the Court has held that 38 U.S.C.A. § 1154 does not alter the 
fundamental requirement of a diagnosis, or a medical nexus to 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in September 2002, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claims.  Additional VCAA 
letters were sent in June and November of 2005.  The RO's 
letters informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claims.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  

The September 2002 VCAA letter was mailed to the appellant 
prior to the initial RO adjudication of his claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was afforded sufficient notice in 
the June 2006 supplemental statement of the case.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006).  In any event, no further notice is needed as to any 
disability rating or effective date matters.  Since the 
claims have been denied, any question as to the disability 
ratings or the appropriate effective dates to be assigned is 
rendered moot.  VA is not required, therefore, to provide 
this notice.  Id.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  As a 
preliminary matter, the Board notes that except for a 
separation examination report, the veteran's service medical 
records ("SMRs") are not available and may have been 
destroyed in the 1973 fire at the National Personnel Records 
Center ("NPRC").  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the SMRs.  Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  The Board is also 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Prior to issuing its decision, the RO requested the NPRC to 
obtain the veteran's service medical records.  The RO also 
contacted the veteran and requested that he provide any 
service medical records, post-service medical records, or 
other information which may be helpful to his claim.  See NA 
Form 13055, received in June 2003.  However, in September 
2003, the NPRC reported that a search of sick/morning reports 
for the veteran's unit was negative.  Therefore, the Board 
finds that the RO has satisfied its duty to assist under 
Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The RO has 
obtained VA and non-VA medical records.  The veteran has been 
afforded VA examinations for the disabilities in issue.  With 
regard to the claims for bilateral hearing loss, tinnitus, 
and a lung disability, although etiological opinions have not 
been obtained, the Board finds that the evidence, discussed 
supra, warrants the conclusion that a remand for etiological 
opinions is not necessary to decide the claims.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2006); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
The Board first notes that the July 2005 VA audiological 
examination report shows that the examiner indicated that the 
veteran's current hearing loss and tinnitus were age-related 
(presbycusis), but that a formal opinion would be deferred 
until the veteran's C-file could be reviewed.  This does not 
appear to have been done.  However, no further development is 
warranted for these claims, or for the claim for a lung 
disability, as the veteran is not shown to have received 
treatment for, or a diagnosis of, these claimed conditions 
during service, these conditions are first shown at least 55 
years after separation from service, and the claims file does 
not currently contain competent evidence showing that any of 
these conditions are related to his service.  Id.  

Finally, in a response from the Social Security 
Administration (SSA), received in June 2006, the SSA 
indicated that the veteran had never filed for disability 
benefits, and that his file had been destroyed.  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for bilateral foot fungus is denied.

Service connection for grease fever is denied.

Service connection for residuals of burns to the hands and 
face is denied.

Service connection for a right shoulder disability is denied. 

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral leg muscle disability is 
denied. 

Service connection for a lung disability is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


